COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00390-CV


MICHAEL REDLICH                                                        APPELLANT

                                         V.

STONEWOOD RANCH                                                         APPELLEE


                                      ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                   TRIAL COURT NO. CV-2014-02521

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On December 10, 2014, we notified Appellant Michael Redlich of our

concern that we lack jurisdiction over his attempt to appeal from a county court

order sustaining a contest to his affidavit of inability to pay and denying an appeal

to the county court from an adverse judgment in the justice court. See Tex. R.



      1
       See Tex. R. App. P. 47.4.
Civ. P. 510.9(a), (c)(1)‒(3).   Redlich filed a response, but it does not show

grounds for continuing the appeal.

      “Unless a statute authorizes an interlocutory appeal, appellate courts

generally only have jurisdiction over final judgments.” CMH Homes v. Perez, 340
S.W.3d 444, 447 (Tex. 2011). We are aware of no statute that authorizes an

appeal to this court from the county court’s decision on appeal from the justice

court denying Redlich’s attempt to appeal without furnishing a bond or paying a

cash deposit. See Tex. R. Civ. P. 510.9(c)(4) (stating only that if county court

denies appeal, the appellant may post an appeal bond or make a cash deposit);

McGaughy v. Lamm, No. 03-99-00643-CV, 2000 WL 147649, at *1 (Tex. App.—

Austin Feb. 10, 2000, no pet.) (“We find no statute authorizing appeal to us from

the county court’s decision on appeal from the justice court rejecting McGaughy’s

attempt to appeal without paying costs; it is not among the list of appealable

interlocutory orders.”); see also Torrance-Bey v. Bank of Am., N.A., No. 02-13-

00131-CV, 2013 WL 5517906, at *1 (Tex. App.—Fort Worth Oct. 3, 2013, no

pet.) (mem. op.) (dismissing attempted appeal from county court order sustaining

contest to appellant’s affidavit of indigency seeking to proceed in trial court

without prepayment of costs). Accordingly, because the order is neither a final

judgment nor an appealable interlocutory order, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                 PER CURIAM



                                          2
PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: January 15, 2015




                                   3